PER CURIAM.
In a replevin action heard before the trial judge without a jury a final judgment was entered for the plaintiff. Under the issues created through the pleadings, both parties offered testimony to establish their respective positions.
It appears that the trial proceedings were not transcribed nor did defendant, appellant here, attempt to establish a record of such proceedings for use in this appeal. The final judgment shows that the judge made certain findings from the testimony that he heard and from which he rendered his judgment. The defendant-appellant sets out certain facts in his brief which he uses as support for reversing. Since we do not have a transcript of testimony there is no basis for this court to say that error was committed by the trial judge. Johnson v. Roberts, Fla.1955, 79 So.2d 425; and Broward County Port Authority for Use and Benefit of Beacon Light Paint & Wallpaper Corp. v. F. M. Rule & Co., Fla.App. 1960, 119¡ So.2d 82.
Affirmed.
ALLEN, C. J., and KANNER and SHANNON, JJ., concur.